Citation Nr: 1705779	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 21, 2009 for the award of a 30 percent rating for service-connected headaches also claimed as entitlement to an increased (compensable) initial evaluation for service connected headaches prior to March 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.

This matter comes to the Board of Veterans' Appeals from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service-connected disability compensation for tinnitus, bilateral hearing loss, vertigo and headaches.  For headaches, the RO assigned an initial zero percent (noncompensable) disability rating.  

The Veteran timely filed a notice of disagreement, in which he appealed only the headaches rating.  After further development, the RO issued a separate decision in June 2009, which increased the headaches rating from 0 percent to 30 percent, with March 21, 2009 (the date of the most recent VA examination) as the effective date of the increase.  In response, the Veteran wrote a letter indicating that the appropriate effective date for the 30 percent rating should be June 27, 2006 - the date VA received his initial application for service connection for headaches.  

After a Veteran has appealed a disability rating, that issue remains on appeal until the Veteran is awarded the maximum potential rating or expresses satisfaction with the rating assigned.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Although this issue originated with the Veteran's objection to the initial noncompensable disability rating assigned by the RO in December 2007, the Veteran wrote to VA in June 2009 to express satisfaction with the 30 percent rating.  Thus, this decision is limited to whether he is eligible for an earlier effective date for that rating or - to describe the issue in another way - whether he is entitled to a compensable initial rating for his service-connected headaches from June 27, 2006 to May 21, 2009.  The Veteran's statement makes it unnecessary to decide whether he is potentially eligible for a rating higher than 30 percent at any time.  

In his substantive appeal (VA Form 9), the Veteran indicated he did not want to testify at a hearing before a Veterans Law Judge.  A subsequent statement from his representative suggested that the Veteran had, in fact, requested a hearing.  But in January 2017, the representative notified the Board that the statement requesting a hearing had been in error.  Thus, this case can proceed without a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The issue of an earlier effective date for headaches comes to the Board from the Veteran's appeal of the initial disability rating assigned to his headaches disability.

2. VA received the Veteran's initial application for service-connected compensation benefits for headaches on June 27, 2006.

3. The evidence is approximately evenly balanced as to whether a disability manifested by headaches has caused characteristic prostrating attacks averaging one in two months over the last several months since June 27, 2006.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of June 27, 2006 for the award of a 30 percent rating for headaches have been met. 38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400, 4.3 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting the claim, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Under 38 U.S.C.A. § 5110(a) the effective date of an award based on several kinds of claim, including an original claim for compensation or a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The remaining subsections of 38 U.S.C.A. § 5110 establish exceptions to the general rule for claims filed within one year of certain specific events.  

Under 38 U.S.C.A. § 5110(b)(3), the effective date "of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  

38 C.F.R. § 3.400(o) is the implementing regulation for assigning the effective date of awards of increases in compensation.  Subsection (o)(1) provides that, with certain exceptions, the effective date of such a claim shall be the "date of receipt of claim or date entitlement arose, whichever is later."   Subsection (o)(2) provides for an effective date of the "[e]arliest date as of which it is factually ascertainable based on all the evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim."  

On June 27, 2006, VA received the Veteran's initial claim for service-connected compensation for a disability manifested by headaches.  That claim was granted in the RO's December 2007 rating decision, which assigned an initial zero percent (noncompensable) rating for headaches, effective the date of the initial claim.  

Before issuing its December 2007 decision, the RO obtained a medical opinion from a VA physician, dated October 2007.  The October 2007 VA examiner diagnosed vertigo and indicated the presence of "dizziness and a few headaches; they are minor headaches."  Much of the examiner's report is a summary of the Veteran's service treatment records.  But the report also describes the functional effects of headaches and vertigo at the time of the examination: "He cannot move his head and when he gets [vertigo], he gets nauseated.  He lies on his back for a day or two and is afraid to move.  As soon as he moves, the room starts spinning again and he vomits.  It lasts for a night or two and then goes away.  He gets a dull ache in his head and can function and the room spins when he gets this episode."   

In the December 2007 rating decision, the RO also granted service connection for vertigo with a 10 percent rating, also effective June 27, 2006.  

After the Veteran appealed the initial rating assigned to his headaches, the RO arranged a second examination, which took place in May 2009.  According to the written report of that examination, the Veteran has experienced headaches since his military service.  The examiner described the headaches as "throbbing in nature.  He has nausea and vomiting with them."  The examiner reported flare-ups and noted that aggravating factors included light and alleviating factors included treatment with Excedrin.  

Unlike the October 2007 report, the May 2009 examiner provided information about the frequency and duration of the Veteran's headaches.  According to the report, the Veteran experiences headaches twice a month with "small [headaches] in between [major headaches.]"  The major headaches lasted between eight and ten hours and are associated with pain, weakness, fatigue and functional loss.  "[The Veteran] may not be able to get out of bed and has to lie in a dark room when he has the headaches."  Although the examiner described the headaches as "getting worse" she did not indicate how long the Veteran had experienced headaches with the intensity, frequency and duration described in the report.  

Based on the report, the RO issued two new rating decisions.  The first of these, issued in June 2009, increased the assigned disability rating for headaches from 0 to 30 percent, with the increase effective May 21, 2009 - the date of the second VA examination.  The second decision, dated September 2009, increased the rating for vertigo from 10 percent to 30 percent, also effective May 21, 2009.  The Veteran has not appealed the rating assigned for service-connected vertigo.    

The 30 percent rating currently assigned for the Veteran's service-connected headaches was issued pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 ("Migraine"), which authorizes a noncompensable rating for headaches associated with "less frequent attacks."  For headaches associated with "characteristic prostrating attacks averaging one in 2 months over last several months" the code authorizes a 30 percent rating.  

The 30 percent rating for service-connected vertigo was issued under 38 C.F.R. § 4.87, DC 6299-6204 (2016) ("Peripheral vestibular disorders).  It authorizes a 10 percent rating for occasional dizziness and a 30 percent rating for "Dizziness and occasional staggering."  Id.

When the Veteran requested an effective date earlier than May 21, 2009 for his 30 percent rating for headaches, the RO denied the request.  In a statement of the case (SOC) issued in July 2011, the RO denied the request on the grounds that the date of the May 2009 VA examination was the "earliest date as of which it is factually ascertainable that an increase in disability occurred."  This language is used in 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2) to govern the assignment of the effective date of an award based on a claim for an increase in disability compensation.  

38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2), however, do not apply under the circumstances of this appeal.  As the introduction explains above, this appeal comes to the Board from the RO's December 2007 rating decision, which the Veteran appealed, and which has not become final.  See 38 C.F.R. § 20.1103 (2016).  The earliest date as of which it is factually ascertainable that an increase in disability occurs is the correct effective date only "if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983-84 (Fed. Cir. 2010); see also Harper v. Brown, 10 Vet.App. 125, 126-27 (1997) (noting that the general rule applies unless it is factually ascertainable that the increase occurred within the year preceding the filing of the claim).     

In this case, the general rule applies - i.e., the effective of the increase in the Veteran's compensation for headaches from zero percent to 30 percent is the date VA received the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Veteran argues that the correct effective date for the 30 percent rating is June 27, 2006 - the date VA received his initial claim for service connection for headaches.  An equally valid way of describing the case is to say that the issue is a claim for an increased (compensable) initial disability rating for headaches for the period between June 27, 2006 and May 21, 2009, the Veteran having withdrawn any request for a rating higher than 30 percent for any part of the relevant period.   

A "staged rating" - or the assignment of separate ratings for the same disability during separate periods of time - is appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board may consider whether separate ratings may be assigned for separate periods of time whether or not the claim concerns an initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart, 21 Vet. App. 505.

The Board agrees that the May 21, 2009 examination report provided the earliest available medical evidence indicating that major headaches occurred twice each month - i.e., that the Veteran experienced characteristic prostrating attacks averaging at least one in two months over the previous several months - the criteria for a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.  But the May 2009 VA examiner was clearly describing symptoms which existed before the date of the examination.  Given the contents of the examiner's report, she must have been referring to multiple headaches which occurred before May 2009.  Unless at least a few months had passed with similar symptoms prior to the date of examination, the examiner could not possibly have obtained enough knowledge of the Veteran's medical history to say that the frequency of major headaches was approximately twice each month.  

As early as October 2007, the VA examiner wrote, "He cannot move his head and when he gets [vertigo], he gets nauseated.  He lies on his back for a day or two and is afraid to move.  As soon as he moves, the room starts spinning again and he vomits.  It lasts for a night or two and then goes away.  He gets a dull ache in his head and can function and the room spins when he gets this episode."  (emphasis added).  In other words, headaches have been associated with what can fairly be described as characteristic prostrating attacks since at least October 2007.  
The Board has considered the Veteran's post-service VA treatment records, which confirm only that he experiences headaches.  Like the October 2007 VA examination report, they do not describe the frequency or duration of the headaches.  

The only evidence suggesting that the Veteran did not meet the criteria for the currently assigned 30 percent rating early in the appeal period is the October 2007 VA examiner's description of the Veteran's headaches as "minor."  It is difficult to weigh this description against the quantitative criteria used in the rating schedule, i.e., noncompensable rating for "less frequent attacks" and a 30 percent rating for "characteristic prostrating attacks averaging one in 2 months over last several months."  

It may be significant that the October 2007 examiner described a dull ache to the Veteran's head while describing vertigo symptoms and indicated that these symptoms required the Veteran to lie down in a dark room.  As the Board has explained, the Veteran has been granted a separate 30 percent rating for vertigo.  VA regulations require the Board to avoid "pyramiding" or the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  See 38 C.F.R. § 4.14 (2016).  The Veteran's vertigo rating is assigned under 38 C.F.R. § 4.87, DC 6299-6204, which considers only two symptoms: dizziness and staggering.  It therefore follows that the Veteran's vertigo rating does not compensate him for the dull ache or prostrating attacks described by the October 2007 VA examiner.  These symptoms are, however, relevant to the assignment of an increased 30 percent rating for headaches.  

It is unclear whether the evidence supports factual findings showing distinct time periods during the appeal period where the Veteran's service-connected disability exhibits symptoms that would warrant different ratings, which makes the currently assigned staged rating for headaches inappropriate.  See Hart, 21 Vet. App. at 510.  When reasonable doubt arises regarding the Veteran's degree of disability, "such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.   Since it unclear whether the Veteran's entitlement to a 30 percent rating for headaches arose after than the date VA received his initial claim for benefits, the date of receipt of claim (June 27, 2006) is the only effective date consistent with 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  


ORDER

Entitlement to an effective date of June 27, 2006 for the award of a 30 percent rating for headaches is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


